DETAILED ACTION
Claims 1-20 were subjected to restriction requirement. Applicant replied through phone call, and made a provisional election of Group I, claims 1-4, and withdrew claims 5-20, with traverse on 12/04/2021.
Claims 1-20 are pending, and of claims 5-20 are withdrawn after consideration.
Claims 1-4 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, drawn to a dehydrogenation catalyst.
Group II, claims 5-8, drawn to a method of preparing a dehydrogenation catalyst.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I to III lack unity of invention because even though the inventions of these groups require the technical feature of “a dehydrogenation catalyst comprising an eta-alumina support and from about 30 wt. % to about 40 wt. % chromium (III) oxide”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ruettinger et al., US 9,254,476 B2 (Ruettinger) (provided in IDS received on 09/01/2020).  
Ruettinger discloses that the dehydrogenation catalyst composite comprises Cr2O3 (chromium (III) oxide), an alkali metal oxide, SiO2, and Al2O3, wherein the Cr2O3 is present in a range of greater than 0% and about 30%; and the Al2O3 is in the eta-phase (i.e., an eta-alumina support) (Ruettinger, column 3, 3rd paragraph).
The common feature between the groups does not provide a contribution over the prior art, and thus, cannot be a special technical feature. Therefore, Groups I to III do not relate to a single inventive concept under PCT Rule 13.1.

	
During a telephone conversation with Attorney James Crawford on 12/14/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
Claim 1, lines 7-8 recite the phrase, “an impregnation step, a drying step, and a calcining step to yield a dehydrogenation catalyst” (emphasis added). To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “the impregnation step, the drying step, and the calcining step to yield the dehydrogenation catalyst”.

Each line 1 of claims 2-4, recite the phase, “The catalyst”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “The dehydrogenation catalyst”.

Claim 2, line 2, recite the phrase, “a solution comprising at least one dissolved chromium compound”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “the solution comprising the at least one dissolved chromium compound”.

Claim 3, lines 2-3, recite the phrase, “a solution comprising at least one dissolved chromium compound”. To ensure proper antecedent basis and .

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 9, recite the phrase “about 30 wt.% to about 40 wt.%”. However, it is unclear what the phrase refers to, i.e., about 30 wt.% to about 40 wt.% based on the weight of eta-alumina support, or about 30 wt.% to about 40 wt.% based on the weight of the dehydrogenation catalyst. The examiner interprets the phrase refers to about 30 wt.% to about 40 wt.% based on the weight of the dehydrogenation catalyst. The Interpretation is speculative. Clarification is requested.

Claim 1, lines 11-12, recite the phrase “consisting of an oxide of an alkali metal, alkaline earth metal, transition metal, or rare earth metal, and combinations of two or more thereof”. 

Regarding dependent claims 2-4, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ruettinger et al., US 9,254,476 B2 (Ruettinger) (provided in IDS received on 09/01/2020).
Regarding claims 1-4, Ruettinger discloses that the dehydrogenation catalyst composite comprises Cr2O3 (i.e., chromium (III) oxide), an alkali metal oxide, SiO2, and Al2O3, wherein the Cr2O3 is present in a range of greater than 0% and about 30%; and the Al2O3 is in the eta-phase (i.e., an eta-alumina support) (Ruettinger, column 3, 3rd paragraph). 
Ruettinger further discloses preferred alkali metal oxide includes sodium oxide (Ruettinger, column 6, 6th paragraph).
Regarding a process of producing the dehydrogenation catalyst, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Ruettinger meets the requirements of the claimed product, Ruettinger clearly meets the requirements of the present claim.
Ruettinger does not explicitly disclose that the alkali metal oxide is a promoter. Given that Ruettinger discloses the same material, it is clear that the alkali metal oxide disclose by Ruettinger is necessarily a promoter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ruettinger in view of Riblett et al., US 2,913,398 (Riblett) (provided in IDS received on 09/01/2020) and Fritz et al., EP 0 947 247 A1 (Fritz) (provided in IDS received on 09/01/2020).
Regarding claims 1-2, Ruettinger discloses that the dehydrogenation catalyst composite comprises Cr2O3 (chromium (III) oxide), an alkali metal oxide, SiO2, and Al2O3, wherein the Cr2O3 is present in a range of greater than 0% and about 30%; and the Al2O3 is in the eta-phase (i.e., an eta-alumina support) (Ruettinger, column 3, 3rd paragraph).
Ruettinger further discloses in Example 9 of a preparation of the dehydrogenation catalyst, calcined alumina extrudates (i.e., alumina support) are prepared as such: Alumina trihydrate (2700.4 grams) with 1% SiO2 added as sodium silicate to a slurry of Bayerite and precipitated with acetic acid was loaded into a 10 L EIRICH® mixer. A solution containing water (340 grams), nitric acid (198.0 grams) was added to the mixer. The blend was mixed for a total of approximately 20 minutes. The blend was formed into cylindrical extrudates (⅛″ diameter), dried at 90 degrees Celsius overnight, and then calcined at 800 degrees Celsius for 2 hours in air. The calcined extrudates were allowed to cool in the furnace without external cooling (Ruettinger, column 13, Example 9, 1st paragraph). Ruettinger further discloses Bayerite is a trihydrate form of alumina which dehydrates to η-alumina (i.e., eta-alumia) between approximately 300 and 500°C., θ-alumina between 850 and 1150°C, and α-alumina above 1150°C (Ruettinger, column 1, lines 62-65). Ruettinger further discloses that the dehydrogenation catalyst composite comprises Cr2O3 (chromium (III) oxide), an alkali metal oxide; and the Al2O3 is in the eta-phase (i.e., an eta-alumina support) (Ruettinger, column 3, 3rd 
Furthermore, with respect to providing an eta-alumina support, Riblett teaches improved catalytic reactions utilizing a catalyst containing eta-alumina (Riblett, column 1, lines 22-24). Riblett specifically teaches a catalyst comprising a metal of group VI (e.g., chromium) of the periodic table and/or an oxide thereof supported on eta-alumina (Riblett, column 1, lines 39-41); and among the numerous reactions for which their process is applicable includes dehydrogenation (Riblett, column 1, lines 52-53).
As Riblett expressively teaches, eta-alumina is an unusually excellent material for catalysts; it was found that eta-alumina is superior to the well-known gamma-alumina insofar as catalytic property is concerned; eta-alumina is not only superior to gamma-alumina in catalytic activity, but it also cooperates with the catalytic agent, viz., a metal of group VI of the periodic table, and/or an oxide thereof; the cooperation is manifested as an increase in catalytic activity and selectivity (Riblett, column 2, 3rd paragraph).
Riblett is analogous art as Riblett is drawn to a catalyst containing eta-alumina.
In light of the motivation of using eta-alumina as catalyst support as taught by Riblett, it therefore would be obvious to a person of ordinary skill in the art to provide eta-alumina as the catalyst support in the dehydrogenation catalyst of Ruettinger, in order to increase catalytic activity, and thereby arrive at the claimed invention. 
Ruettinger further discloses a preparation of the dehydrogenation catalyst in Example 9 as such: A portion of the calcined alumina extrudates (250 grams) were impregnated to incipient wetness with an aqueous solution of chromic acid (87.7 grams), sodium dichromate solution (3.1 nd paragraph). With mathematical conversion (detailed below), it can be derived that the impregnated extrudates as prepared above contain 18.7 wt.% chromium (III) oxide.
Mathematical conversion:
Weight of chromium (III) oxide = 87.7 *(151.99*0.5)/118.01 +3.1*69%*151.99/261.97 =57.7 g (Cr2O3 molecular weight: 151.99 g/mol; chromic acid molecular weight: 118.01 g/mol; sodium dichromate molecular weight: 261.97 g/mol)
Weight of sodium oxide=3.1*69%*62/261.97=0.5 g
Wt.% chromium (III) oxide=57.7/(250+57.7+0.5)=18.7 wt.%
Neither Ruettinger or Ruettinger in view of Riblett explicitly disclose performing one or more additional cycles comprising each of an impregnation step, a drying step, and a calcining step to yield a dehydrogenation catalyst containing from about 30 wt. % to about 40 wt. % chromium (III) oxide.
With respect to the difference, Fritz teaches a chromium based dehydrogenation catalyst on an alumina support (Fritz, column 1, [0001]); wherein the catalyst contains more than 30 wt.%, but not more than 40 wt.% chromium, calculated as chromium (III) oxide (Fritz, column 1, [0008]). Fritz specifically teaches it is preferred to prepare the catalyst by impregnating the alumina with an aqueous solution of a chromium salt (incipient wetness method), followed by drying and calcining the material. The thus obtained intermediate material, containing about 20 to about 30 wt.% of chromium, calculated as chromium (III) oxide, is again impregnated in the 
As Fritz expressively teaches that, surprisingly it has been found that the selection of the specific amount of chromium (i.e., more than 30 wt.%, but not more than 40 wt.% chromium, calculated as chromium (III) oxide) results in a significant decrease in coke building, while maintaining or even increasing activity and, of course, selectivity; below the lower limit of 30 wt.% of chromium, the effect of Fritz’s invention is not obtained, whereas above 40 wt.%, especially in the long term, the coke building tends to increase (Fritz, column 1, [0009]-[0010]).
Fritz is analogous art as Fritz is drawn to a chromium based dehydrogenation catalyst on an alumina support.
In light of the motivation of an additional impregnation, drying and calcination cycle and the catalyst containing more than 30 wt.%, but not more than 40 wt.% chromium as taught by Fritz, it therefore would be obvious for a person of ordinary skill in the art to perform an additional impregnation, drying and calcination cycle and increase the chromium level to 30 wt.% to 40 wt.% for the dehydrogenation catalyst of Ruettinger or Ruettinger in view of Riblett, in order to decrease coke building, while maintaining or even increasing activity and, of course, selectivity, and thereby arrive at the claimed invention. 

Regarding claim 3, as applied to claim 1, Fritz further teaches the precursors for the promoter may be applied also by impregnation, either simultaneously with one or both of the chromium salt solutions (i.e., wherein the step of performing one or more additional cycles comprises impregnating with a solution comprising at least one dissolved chromium compound and at least one dissolved sodium compound).

Regarding claim 4, as applied to claim 1, Ruettinger further discloses where sodium oxide is the desirable alkali oxide, a sodium compound may be added ruing catalyst composite preparation. Specific examples of sodium compounds include, but are not limited to sodium oxide, sodium fluoride, sodium chloride, sodium bromide, sodium iodide, sodium chromate, sodium dichromate, sodium acetate, sodium bicarbonate, sodium carbonate, sodium formate, sodium hydroxide, sodium metasilicate, sodium nitrate, sodium nitrite, sodium phosphate, sodium sulfate, sodium sulfite, and the like (Ruettinger, column 6, lines 38-52). Given that Ruettinger discloses the sodium compound that overlaps the presently claimed dehydrogenation catalyst, including sodium hydroxide, it therefore would be obvious to one of ordinary skill in the art, to use the sodium hydroxide, which is both disclosed by Ruettinger and encompassed within the scope of the present claims and thereby arrive at the claimed invention.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732